DETAILED ACTION
1.	This is a first action on the merits of application 16854902.
2.	Claims 1-18 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4, 17-18 is/are rejected under 35 U.S.C. 102a as being anticipated by Chang DE 3910442.
4.	As per claim 1, Chang discloses an inflatable boat (10), comprising: a body 2 a tube 1 and
a tensioning member 13 located between said body and said tube; wherein said tube is located adjacent to said body [figures 1-2; see para 1-4 of translation], said tensioning member couples said body to said tube to establish a coplanar relationship between, a top surface of said body and a top surface of said tube. [figures 2- 3; see para 1-4 of translation].
5.	As per claim 2, Chang discloses wherein said tube and said tensioning member [fig. 2 II 13] extend annularly about said body. 
6.	As per claim 3, Chang discloses wherein said body 2 and said tube 1 are inflatable, said body defining a boat body chamber, and said tube defining a boat tube chamber, said boat body chamber and said boat tube chamber being separated by said tensioning member 13. See fig. 2 and 5
7.	As per claim 4, Chang discloses wherein there is no fluid communication between said boat body chamber and said boat tube chamber. See figs 5 and 6 wherein it shows separation between the body chamber and tube chamber.

9.	As per claim 18, Chang discloses at least one spoiler located on a bottom surface of said body and extending outwardly from said bottom surface. Fig. 5 II 5
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. and further in view of Hsu EP 2674071.
11.	As per claim 5-6, Chang discloses the aforementioned limitations of claim 1, he discloses said body includes a top sheet, a bottom sheet; he does not disclose a plurality of tensioning strips, said plurality of tensioning strips extending between said top sheet and said bottom sheet to couple said top sheet to said bottom sheet. Hsu discloses a plastic plurality of tensioning strips 31 figs. 1-3. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combined the disclosures to hold the boat together since the method is well known and inexpensive for construction. See figs 1-4.
12.	As per claim 7, Chang discloses the aforementioned limitations of claim 1, he does not disclose said plurality of tensioning strips includes a plurality of second tensioning strips located between said first set of first tensioning strips and said second set of first tensioning strips. Hsu disclose this limitation in figs 2-3, rows of strips 31/32. Thus it would have been obvious before the effective filing date of the 
13.	As per claim 8, Chang discloses the aforementioned limitations of claim 1, he does not disclose said plurality of first tensioning strips extend in a lengthwise direction within said body and said plurality of second tensioning strips extend in a widthwise direction within said body. Hsu discloses this limitation in figs 8-11 [31/32]. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the disclosures to attain increased tension.
12.	As per claim 9, Chang discloses footrests in figs. 6-7, he does not disclose said body defines at least one footrest groove. It is a manner of obvious design choice for placement of footrests. It would have been obvious to one of ordinary skill in the art to use said design because in order to tailor the inflatable boat for the comfort of a particular intended user, i.e. shorter users may prefer the footrests on the body closer to the seat than taller users”.
Allowable Subject Matter
13.	Claims 10-16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617